 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMaremont Corporation and Truck Drivers andHelpers Local Union No. 728, affiliated with theInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, In-dependent, Petitioner. Case I 0-RC 11336November 13, 1978DECISION AND CERTIFICATION OFREPRESENTATIVEBY MEMBERS JENKINS, MURPHY. AND TRUESDALEUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held on March 1, 1978. Following thehearing the Regional Director for Region 10 issued aDecision and Direction of Election finding, inter alia,that leadpersons were not, as contended by the Em-ployer, supervisors and directing an election in a bar-gaining unit in which they were included. Thereafter,on March 29, 1978, the Employer filed a request forreview of the Regional Director's decision, contestinghis finding that leadpersons were not supervisors. OnApril 11, 1978, the National Labor Relations Boardfound that the Employer's request for review raised asubstantial issue concerning the unit placement ofthe leadpersons but that this issue could best be re-solved through the challenge procedure. Accord-ingly, it directed that the Decision and Direction ofElection be amended to permit the leadpersons tovote challenged ballots. The election was held onApril 14, 1978, with 21 votes for and none against thePetitioner; there were 2 challenged ballots.On April 21, 1978, the Employer filed timely ob-jections to the election, alleging that supervisory per-sonnel, namely, leadpersons. prior to the election"acted on behalf of and gave illegal support to theUnion" and thereby invalidated the election. TheRegional Director issued his supplemental decisionon May 16, 1978, in which he found leadpersonswere not supervisors. He therefore dismissed the ob-jections and certified the Petitioner. The Employerfiled a request for review of the supplemental deci-sion, questioning primarily the finding that leadper-sons were not supervisors. On June 28, 1978, theBoard granted the request and stayed the RegionalDirector's certification of the Petitioner pending De-cision on Review. Thereafter, the Employer filed abrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Employer contends, as noted above, that theleadpersons are, contrary to the Regional Director'sfinding, statutory supervisors and thus that their ac-tivity in aid of the Petitioner invalidated the election.In support of its contention it relies on evidence pre-sented at the preelection representation hearing.Such evidence does not support the Employer's posi-tion.The leadpersons do not, insofar as the recordshows, have authority to hire, discharge, promote, layoff, or recall employees or to effectively recommendsuch action. They do, however, admonish employeesto obey plant rules and to work harder and do directto some extent the work of employees under them.However, the responsibilities of the leadpersons inthese regards are essentially of a routine nature pri-marily reflecting their status as individuals of greaterskills and security and thus do not here establish su-pervisory authority.' Finally, like the individuals whoare concededly unit employees, the leadpersons arehourly paid, punch a timeclock, and spend most oftheir time doing routine work predetermined by theirsupervisors. Accordingly, we find in agreement withthe Regional Director that the leadpersons are notsupervisors under the Act 2 and that the Employer'sobjections are therefore without merit. Consequently,we shall overrule the objections and reinstate in fullforce and effect the certification of the Petitioner is-sued by the Regional Director in this proceeding.ORDERIt is ordered that the Employer's objections to theelection held on April 14, 1978, be, and they herebyare, overruled.11 IS FIUR I tER ORI).ERtE) that the stay of the certifi-cation of the Petitioner as the bargaining representa-tive of employees in the appropriate unit is herebywithdrawn and that such certification be, and ithereby is, in full force and effect.i [he faIc that the leadpersln on the night shift can, in limited instanceswhen no acknow ledged supervisor is available. permit an employee toI leavework earls seems to be an essentially routine matter. not establishing super-vlsors authoriN.' See / ndl.. IIumher ( irean inil {f( 'lumhus, 179 NLRB 75 (1969); WestI 'lrgiIltl Pulp and Pap.er ( irnpant, 122 Nl RB 738 (1958)240